FILED
                            NOT FOR PUBLICATION                             MAR 01 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


XU LI,                                           No. 13-73379

              Petitioner,                        Agency No. A099-705-814

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 24, 2016**

Before:       LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Xu Li, a native and citizen of China, petitions pro se for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum and withholding of removal. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010), and deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Li’s testimony and his household registry and his

unresponsiveness when confronted with those inconsistencies. See Shrestha, 590

F.3d at 1048 (adverse credibility determination reasonable under the “totality of

the circumstances”). Li’s explanations do not compel a contrary result. See Lata

v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). We reject Li’s contention that his

documentary evidence overcomes the agency’s adverse credibility finding. See

Garcia v. Holder, 749 F.3d 785, 791 (9th Cir. 2014) (corroboration documents not

sufficient to rehabilitate testimony). In the absence of credible testimony, Li’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                           2                                   13-73379